EX-99.1 For Additional Information, please contact COMM 2014-CCRE15 Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-CCRE15 Payment Date: 7/12/17 8480 Stagecoach Circle Record Date: 6/30/17 Frederick, MD 21701-4747 Determination Date: 7/6/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 12 NOI Detail 13 - 14 Principal Prepayment Detail 15 Historical Detail 16 Delinquency Loan Detail 17 Specially Serviced Loan Detail 18 - 20 Advance Summary 21 Modified Loan Detail 22 Historical Liquidated Loan Detail 23 Historical Bond/Collateral Loss Reconciliation Detail 24 Interest Shortfall Reconciliation Detail 25 - 26 Defeased Loan Detail 27 Depositor Master Servicer Special Servicer Operating Advisor Deutsche Mortgage & Asset Receiving Corporation Midland Loan Services Midland Loan Services Park Bridge Lender Services LLC 60 Wall Street A Division of PNC Bank, N.A. A Division of PNC Bank, N.A. 600 Third Avenue New York, NY 10005 10851 Mastin Street, Building 82 10851 Mastin Street, Building 82 40th Floor Overland Park, KS 66210 Overland Park, KS 66210 New York, NY 10016 Contact: Contact: Helaine M. Kaplan Heather Wagner Contact: Heather Wagner Contact: David Rodgers Phone Number: (212) 250-5270 Phone Number: (913) 253-9570 Phone Number: (913) 253-9570 Phone Number: (212) 230-9025 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 27 Certificate Distribution Detail Class (2) CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 12591RAW0 1.218000% 45,918,000.00 16,890,800.19 922,476.96 17,144.16 0.00 0.00 939,621.12 15,968,323.23 30.92% A-2 12591RAX8 2.928000% 301,405,000.00 301,405,000.00 0.00 735,428.20 0.00 0.00 735,428.20 301,405,000.00 30.92% A-SB 12591RAY6 3.595000% 64,708,000.00 64,708,000.00 0.00 193,854.38 0.00 0.00 193,854.38 64,708,000.00 30.92% A-3 12591RAZ3 3.796000% 80,000,000.00 80,000,000.00 0.00 253,066.67 0.00 0.00 253,066.67 80,000,000.00 30.92% A-4 12591RBA7 4.074000% 213,393,000.00 213,393,000.00 0.00 724,469.23 0.00 0.00 724,469.23 213,393,000.00 30.92% A-M 12591RBC3 4.426000% 54,166,000.00 54,166,000.00 0.00 199,782.26 0.00 0.00 199,782.26 54,166,000.00 25.38% B 12591RBD1 4.709458% 74,322,000.00 74,322,000.00 0.00 291,680.29 0.00 0.00 291,680.29 74,322,000.00 17.78% C 12591RBF6 4.759458% 41,569,000.00 41,569,000.00 0.00 164,871.60 0.00 0.00 164,871.60 41,569,000.00 13.53% D 12591RAE0 4.759458% 41,570,000.00 41,570,000.00 0.00 164,875.56 0.00 0.00 164,875.56 41,570,000.00 9.28% E 12591RAG5 4.259458% 21,414,000.00 21,414,000.00 0.00 76,010.03 0.00 0.00 76,010.03 21,414,000.00 7.09% F 12591RAJ9 4.000000% 21,415,000.00 21,415,000.00 0.00 71,383.33 0.00 0.00 71,383.33 21,415,000.00 4.90% G 12591RAL4 4.000000% 47,868,704.00 47,868,704.00 0.00 92,705.22 0.00 0.00 92,705.22 47,868,704.00 0.00% V-1 12591RAP5 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% V-2 12591RAR1 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 12591RAS9 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% LR 12591RAU4 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,007,748,708.00 978,721,504.19 922,476.96 2,985,270.93 0.00 0.00 3,907,747.89 977,799,027.23 Class (2) CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 12591RBB5 1.271060% 759,590,000.00 730,562,800.19 773,824.31 0.00 773,824.31 729,640,323.23 X-B 12591RAA8 0.023600% 157,461,000.00 157,461,000.00 3,096.75 0.00 3,096.75 157,461,000.00 X-C 12591RAC4 0.698199% 90,697,704.00 90,697,704.00 52,770.89 0.00 52,770.89 90,697,704.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). (2) The Class A-S, Class B, and Class C certificates represent their respective Regular Interests. All, a portion, or none of these Regular Interests may actually be held in the Exchangeable Class PEZ. For details on the current status of Class PEZ, please see page 4. Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 27 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 12591RAW0 367.84703580 20.08965896 0.37336469 0.00000000 0.00000000 347.75737685 A-2 12591RAX8 1,000.00000000 0.00000000 2.44000000 0.00000000 0.00000000 1,000.00000000 A-SB 12591RAY6 1,000.00000000 0.00000000 2.99583328 0.00000000 0.00000000 1,000.00000000 A-3 12591RAZ3 1,000.00000000 0.00000000 3.16333338 0.00000000 0.00000000 1,000.00000000 A-4 12591RBA7 1,000.00000000 0.00000000 3.39499998 0.00000000 0.00000000 1,000.00000000 A-M 12591RBC3 1,000.00000000 0.00000000 3.68833327 0.00000000 0.00000000 1,000.00000000 B 12591RBD1 1,000.00000000 0.00000000 3.92454845 0.00000000 0.00000000 1,000.00000000 C 12591RBF6 1,000.00000000 0.00000000 3.96621521 0.00000000 0.00000000 1,000.00000000 D 12591RAE0 1,000.00000000 0.00000000 3.96621506 0.00000000 0.00000000 1,000.00000000 E 12591RAG5 1,000.00000000 0.00000000 3.54954843 0.00000000 0.00000000 1,000.00000000 F 12591RAJ9 1,000.00000000 0.00000000 3.33333318 0.00000000 0.00000000 1,000.00000000 G 12591RAL4 1,000.00000000 0.00000000 1.93665615 0.00000000 0.00000000 1,000.00000000 V-1 12591RAP5 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 V-2 12591RAR1 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 PEZ 12591RBE9 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 12591RAS9 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 LR 12591RAU4 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 12591RBB5 961.78570043 1.01873946 0.00000000 960.57125980 X-B 12591RAA8 1,000.00000000 0.01966677 0.00000000 1,000.00000000 X-C 12591RAC4 1,000.00000000 0.58183270 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 27 Exchangeable Class Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance A-M Regular Interest Breakdown A-M (Cert) 12591RBC3 4.426000% 54,166,000.00 54,166,000.00 0.00 199,782.26 0.00 0.00 199,782.26 54,166,000.00 A-M (PEZ) 12591RBC3 N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 54,166,000.01 54,166,000.00 0.00 199,782.26 0.00 0.00 199,782.26 54,166,000.00 B Regular Interest Breakdown B (Cert) 12591RBD1 4.709458% 74,322,000.00 74,322,000.00 0.00 291,680.29 0.00 0.00 291,680.29 74,322,000.00 B (PEZ) 12591RBD1 N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 74,322,000.01 74,322,000.00 0.00 291,680.29 0.00 0.00 291,680.29 74,322,000.00 C Regular Interest Breakdown C (Cert) 12591RBF6 4.759458% 41,569,000.00 41,569,000.00 0.00 164,871.60 0.00 0.00 164,871.60 41,569,000.00 C (PEZ) 12591RBF6 N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 41,569,000.01 41,569,000.00 0.00 164,871.60 0.00 0.00 164,871.60 41,569,000.00 Class PEZ Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance PEZ 12591RBE9 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 27 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 978,721,504.35 980,026,719.23 922,476.96 0.00 0.00 0.00 977,799,027.39 979,265,653.83 922,476.96 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 06/01/2017 - 06/30/2017 30 17,144.16 0.00 17,144.16 0.00 0.00 0.00 17,144.16 0.00 A-2 06/01/2017 - 06/30/2017 30 735,428.20 0.00 735,428.20 0.00 0.00 0.00 735,428.20 0.00 A-SB 06/01/2017 - 06/30/2017 30 193,854.38 0.00 193,854.38 0.00 0.00 0.00 193,854.38 0.00 A-3 06/01/2017 - 06/30/2017 30 253,066.67 0.00 253,066.67 0.00 0.00 0.00 253,066.67 0.00 A-4 06/01/2017 - 06/30/2017 30 724,469.23 0.00 724,469.23 0.00 0.00 0.00 724,469.23 0.00 A-M 06/01/2017 - 06/30/2017 30 199,782.26 0.00 199,782.26 0.00 0.00 0.00 199,782.26 0.00 B 06/01/2017 - 06/30/2017 30 291,680.29 0.00 291,680.29 0.00 0.00 0.00 291,680.29 0.00 C 06/01/2017 - 06/30/2017 30 164,871.60 0.00 164,871.60 0.00 0.00 0.00 164,871.60 0.00 D 06/01/2017 - 06/30/2017 30 164,875.56 0.00 164,875.56 0.00 0.00 0.00 164,875.56 0.00 E 06/01/2017 - 06/30/2017 30 76,010.03 0.00 76,010.03 0.00 0.00 0.00 76,010.03 0.00 F 06/01/2017 - 06/30/2017 30 71,383.33 0.00 71,383.33 0.00 0.00 0.00 71,383.33 0.00 G 06/01/2017 - 06/30/2017 30 159,562.35 0.00 159,562.35 0.00 0.00 66,857.13 92,705.22 736,608.70 X-A 06/01/2017 - 06/30/2017 30 773,824.31 0.00 773,824.31 0.00 0.00 0.00 773,824.31 0.00 X-B 06/01/2017 - 06/30/2017 30 3,096.75 0.00 3,096.75 0.00 0.00 0.00 3,096.75 0.00 X-C 06/01/2017 - 06/30/2017 30 52,770.89 0.00 52,770.89 0.00 0.00 0.00 52,770.89 0.00 V-1 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 V-2 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 3,881,820.01 0.00 3,881,820.01 0.00 0.00 66,857.13 3,814,962.88 736,608.70 Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 27 Other Required Information Available Distribution Amount (1) 4,737,439.84 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected 30293177 7,217,062.51 272,648.27 1/6/17 Controlling Class Information 30293252 6,058,903.11 379,788.89 6/6/16 Controlling Class: G Total 13,275,965.62 652,437.16 Effective as of: 02/19/2014 Controlling Class Representative: Eightfold Real Estate Capital, L.P. Effective as of: 02/19/2014 (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 27 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Interest Paid or Advanced 3,900,026.88 Master Servicing Fee - Midland Loan Services 10,563.24 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 3,670.21 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 0.00 Deferred Interest 0.00 CCRE Strip Fee - Cantor Commercial Real Estate Lending, L.P 2,068.27 ARD Interest 0.00 CREFC Royalty License Fee 407.80 Net Prepayment Interest Shortfall 0.00 Operating Advisor Fee - Park Bridge Lender Services, LLC 1,497.34 Net Prepayment Interest Excess 0.00 Total Fees 18,206.85 Extension Interest 0.00 Additional Trust Fund Expenses: Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 1,025.17 Total Interest Collected 3,900,026.88 ASER Amount 61,017.15 Principal: Special Servicing Fee 4,814.81 Scheduled Principal 922,476.96 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Workout-Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses 66,857.13 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 922,476.96 Payments to Certificateholders & Others: Other: Interest Distribution 3,814,962.88 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 922,476.96 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 4,737,439.84 Total Funds Collected 4,822,503.84 Total Funds Distributed 4,822,503.82 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 27 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of Agg. WAM WAC Weighted State # of Scheduled % of Agg. WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) Defeased 4 42,358,007.69 4.33 18 4.9871 NAP Defeased 4 42,358,007.69 4.33 18 4.9871 NAP Alabama 1 5,173,162.66 0.53 77 5.2340 1.620000 9,999,999 or less 17 86,814,449.52 8.88 61 5.1823 1.810999 California 6 193,654,142.91 19.81 78 5.0858 1.537399 10,000,000 to 24,999,999 18 275,207,138.28 28.15 66 5.1811 1.588883 Florida 1 2,951,124.18 0.30 79 5.3470 2.570000 25,000,000 to 39,999,999 5 155,913,477.90 15.95 66 4.9176 1.532505 Idaho 2 14,341,312.03 1.47 18 4.4280 2.833478 40,000,000 to 69,999,999 1 65,000,000.00 6.65 19 4.5786 1.630000 Illinois 1 16,115,765.58 1.65 77 5.1790 1.940000 Indiana 5 77,110,791.59 7.89 78 5.1815 1.372883 70,000,000 or greater 4 352,505,954.00 36.05 63 4.3233 1.363410 Louisiana 2 22,388,641.73 2.29 52 4.8819 1.896415 Totals 49 977,799,027.39 100.00 59 4.7815 1.521560 Michigan 2 7,330,008.00 0.75 78 4.9150 1.700000 Mississippi 1 2,860,529.09 0.29 79 5.5170 1.550000 Nevada 3 11,190,280.22 1.14 77 5.5290 1.960142 New Jersey 1 19,450,016.78 1.99 15 5.5200 1.430000 New Mexico 1 35,063,075.14 3.59 78 5.0175 1.510000 New York 5 234,720,494.69 24.00 40 3.8947 1.302056 North Carolina 4 21,682,799.89 2.22 64 5.1580 1.904874 North Dakota 2 23,005,614.63 2.35 47 5.5206 0.041042 Ohio 1 4,284,791.13 0.44 79 5.3690 1.130000 Oklahoma 2 11,352,165.74 1.16 79 5.5925 1.060122 Oregon 1 13,313,547.18 1.36 78 5.3650 2.390000 South Carolina 1 24,646,922.60 2.52 78 4.9800 1.520000 Tennessee 4 30,797,672.09 3.15 18 4.1023 1.930000 Texas 11 126,379,395.56 12.92 70 4.9892 1.741973 See footnotes on last page of this section. Virginia 1 27,886,501.01 2.85 77 5.0700 1.290000 Washington 1 3,047,453.21 0.31 78 5.5120 1.900000 Washington, DC 1 6,694,812.06 0.68 78 5.2000 1.660000 Totals 64 977,799,027.39 100.00 59 4.7815 1.521560 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 27 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of Agg. Bal. WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance (2) Avg DSCR (1) Defeased 4 42,358,007.69 4.33 18 4.9871 NAP Defeased 4 42,358,007.69 4.33 18 4.9871 NAP 1.19 or less 6 126,392,041.95 12.93 31 3.3533 0.850651 Industrial 6 58,355,988.17 5.97 56 5.2402 1.556276 1.20 to 1.29 4 129,477,104.58 13.24 78 5.0616 1.278711 Lodging 9 84,209,910.52 8.61 54 4.9927 2.041872 1.30 to 1.39 1 10,606,224.76 1.08 78 5.1115 1.340000 Mixed Use 2 19,693,096.40 2.01 78 5.2475 1.527991 1.40 to 1.49 4 166,180,605.06 17.00 70 5.1206 1.413917 Mobile Home Park 8 104,005,954.00 10.64 78 4.9873 1.812638 1.50 to 1.59 7 122,159,111.83 12.49 78 5.0511 1.526726 Multi-Family 19 236,923,354.40 24.23 48 4.9170 1.498382 1.60 to 1.69 6 119,970,374.81 12.27 44 4.8250 1.625041 Office 7 304,105,841.21 31.10 78 5.0155 1.417072 1.70 to 1.79 3 112,528,012.66 11.51 71 4.9692 1.717789 Other 1 85,000,000.00 8.69 17 2.3000 1.030000 1.80 to 1.89 0 0.00 0.00 0 0.0000 0.000000 Retail 7 37,826,493.23 3.87 78 5.3242 1.509151 1.90 to 1.99 5 70,170,805.13 7.18 47 4.6478 1.926660 Self Storage 1 5,320,381.77 0.54 77 5.3940 1.510000 2.00 or greater 9 77,956,738.92 7.97 59 5.1120 2.408760 Totals 64 977,799,027.39 100.00 59 4.7815 1.521560 Totals 49 977,799,027.39 100.00 59 4.7815 1.521560 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Defeased 4 42,358,007.69 4.33 18 4.9871 NAP Defeased 4 42,358,007.69 4.33 18 4.9871 NAP 4.2499% or less 2 115,797,672.09 11.84 17 2.7793 1.269365 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.2500% to 4.4999% 4 29,402,087.96 3.01 18 4.4280 2.413328 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.5000% to 4.7499% 2 66,722,210.35 6.82 21 4.5803 1.630516 25 to 36 months 0 0.00 0.00 0 0.0000 0.000000 4.7500% or greater 37 723,519,049.30 73.99 74 5.1228 1.511022 37 to 48 months 45 935,441,019.70 95.67 61 4.7722 1.517991 Totals 49 977,799,027.39 100.00 59 4.7815 1.521560 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 49 977,799,027.39 100.00 59 4.7815 1.521560 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 27 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. Defeased 4 42,358,007.69 4.33 18 4.9871 NAP 60 months or less 11 259,452,734.89 26.53 18 3.9159 1.479216 61 months or greater 34 675,988,284.81 69.13 78 5.1008 1.532873 Totals 49 977,799,027.39 100.00 59 4.7815 1.521560 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Defeased 4 42,358,007.69 4.33 18 4.9871 NAP Defeased 4 42,358,007.69 4.33 18 4.9871 NAP Interest Only 3 166,500,000.00 17.03 24 3.4938 1.400991 Underwriter's Information 4 220,779,892.21 22.58 55 3.9895 1.289032 120 months or less 0 0.00 0.00 0 0.0000 0.000000 1 year or less 39 647,938,917.14 66.27 68 5.0586 1.584420 121 months or more 42 768,941,019.70 78.64 69 5.0490 1.543325 1 to 2 years 2 66,722,210.35 6.82 21 4.5803 1.630516 Totals 49 977,799,027.39 100.00 59 4.7815 1.521560 2 years or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 49 977,799,027.39 100.00 59 4.7815 1.521560 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 27 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30306491 1 OF Sunnyvale CA 461,538.00 0.00 5.035% N/A 1/6/24 N 110,000,000.00 110,000,000.00 7/6/17 30293134 2 MH Various Various 358,409.80 0.00 4.915% N/A 1/1/24 N 87,505,954.00 87,505,954.00 7/1/17 30306490 3 98 New York NY 162,916.67 0.00 2.300% 12/6/18 12/6/26 N 85,000,000.00 85,000,000.00 7/6/17 30306494 4 OF New York NY 287,116.67 0.00 4.922% N/A 1/6/24 N 70,000,000.00 70,000,000.00 7/6/17 30293239 5 MF New York NY 248,007.50 0.00 4.579% N/A 2/5/19 N 65,000,000.00 65,000,000.00 6/5/17 30293155 6 OF Los Angeles CA 155,499.55 46,978.19 5.110% N/A 1/6/24 N 36,516,529.07 36,469,550.88 7/6/17 30306482 7 OF Albuquerque NM 146,825.72 52,194.19 5.018% N/A 1/6/24 N 35,115,269.33 35,063,075.14 7/6/17 30293057 8 MF Various TN 105,456.81 50,429.30 4.102% N/A 1/5/19 N 30,848,101.39 30,797,672.09 7/5/17 30292948 9 OF Winchester VA 117,995.22 41,361.04 5.070% N/A 12/5/23 N 27,927,862.05 27,886,501.01 7/5/17 30306476 10 OF Santa Monica CA 102,984.82 79,175.38 4.990% 2/6/24 1/6/31 N 24,765,889.56 24,686,714.18 7/6/17 30306483 11 MF Indianapolis IN 114,082.36 36,185.41 5.320% N/A 2/6/24 N 25,732,864.19 25,696,678.78 7/6/17 30306472 12 MF North Charleston SC 102,411.52 30,551.17 4.980% N/A 1/6/24 N 24,677,473.77 24,646,922.60 7/6/17 30306484 13 IN Indianapolis IN 101,132.27 30,909.07 5.107% N/A 11/6/23 N 23,763,213.01 23,732,303.94 7/6/17 30306495 14 IN South Brunswick NJ 89,594.55 27,059.57 5.520% N/A 10/6/18 N 19,477,076.35 19,450,016.78 7/6/17 30306473 15 RT Clarksville IN 72,962.45 24,989.84 5.120% N/A 1/6/24 N 17,100,573.95 17,075,584.11 6/6/17 30306485 16 LO Chicago IL 69,654.27 23,474.17 5.179% N/A 12/6/23 N 16,139,239.75 16,115,765.58 7/6/17 30293182 17 MH Orange CA 73,844.38 0.00 5.370% N/A 1/6/24 N 16,500,000.00 16,500,000.00 7/6/17 30306486 18 OF Decatur GA 60,598.29 22,653.25 4.728% N/A 12/6/18 N 15,380,275.53 15,357,622.28 7/6/17 30306474 19 IN Various Various 64,456.30 22,317.38 5.090% N/A 1/6/24 N 15,195,984.83 15,173,667.45 7/6/17 30293177 20 MF Williston ND 58,410.85 49,717.97 5.706% N/A 1/6/19 N 12,284,091.11 12,234,373.14 9/6/16 1/6/17 7,217,062.51 13 30293249 21 LO Spartanburg SC 55,839.81 27,165.22 5.142% N/A 2/5/19 N 13,031,461.85 13,004,296.63 7/5/17 30293124 22 LO Springfield OR 59,606.27 18,702.45 5.365% N/A 1/6/24 N 13,332,249.63 13,313,547.18 7/6/17 30293185 23 MU Bronx NY 57,223.77 26,852.72 5.272% N/A 1/6/24 N 13,025,137.06 12,998,284.34 5/6/17 30306493 24 MF Fort Worth TX 53,558.74 18,679.16 5.070% N/A 1/6/19 N 12,676,625.22 12,657,946.06 7/6/17 30293253 25 LO Lafayette LA 54,170.06 17,616.42 5.250% N/A 2/1/24 N 12,381,729.02 12,364,112.60 7/1/17 30293150 26 MF Houston TX 52,806.28 17,322.89 5.060% N/A 1/6/24 N 12,523,227.83 12,505,904.94 7/6/17 30293252 27 MF Dickinson ND 47,909.28 55,714.15 5.310% N/A 2/6/24 N 10,826,955.64 10,771,241.49 2/6/16 6/6/16 6,058,903.11 6 30293175 28 MF Bloomington IN 45,240.13 14,562.10 5.112% N/A 1/6/24 N 10,620,786.86 10,606,224.76 7/6/17 30306477 29 LO Baton Rouge LA 37,047.54 15,454.96 4.428% N/A 1/6/19 N 10,039,984.09 10,024,529.13 7/6/17 30306487 30 MF Dallas TX 47,256.38 0.00 5.479% N/A 2/6/24 N 10,350,000.00 10,350,000.00 7/6/17 30306492 31 MF New Orleans LA 42,038.34 12,407.00 5.350% N/A 1/6/19 N 9,429,159.33 9,416,752.33 7/6/17 30293281 32 LO Oklahoma City OK 37,985.94 24,474.18 5.608% N/A 2/6/24 N 8,128,232.52 8,103,758.34 7/6/17 30306478 33 LO Boise ID 29,957.10 12,497.07 4.428% N/A 1/6/19 N 8,118,456.15 8,105,959.08 7/6/17 30293159 34 MF Charlotte NC 30,089.18 10,493.91 5.070% N/A 1/5/24 N 7,121,699.55 7,111,205.64 7/5/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 27 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30293089 35 MU Washington DC 29,047.63 8,486.84 5.200% N/A 1/6/24 N 6,703,298.90 6,694,812.06 7/6/17 30293257 36 RT Various Various 27,361.87 17,894.75 5.554% N/A 2/6/24 N 5,911,819.54 5,893,924.79 7/6/17 30306479 37 LO Pocatello ID 23,043.92 9,613.14 4.428% N/A 1/6/19 N 6,244,966.09 6,235,352.95 7/6/17 30306480 38 RT Temecula CA 27,433.05 8,262.59 5.481% N/A 1/6/24 N 6,006,140.44 5,997,877.85 7/6/17 30293066 39 SS Fayetteville NC 23,948.72 7,476.03 5.394% N/A 12/6/23 N 5,327,857.80 5,320,381.77 7/6/17 30306475 40 LO Raleigh NC 20,873.36 10,388.46 5.090% N/A 1/6/19 N 4,921,027.32 4,910,638.86 7/6/17 30306488 41 MF Auburn AL 22,592.18 6,550.46 5.234% N/A 12/6/23 N 5,179,713.12 5,173,162.66 7/6/17 30306481 42 LO San Antonio TX 18,612.40 7,764.45 4.428% N/A 1/6/19 N 5,044,011.25 5,036,246.80 7/6/17 30293127 43 MF Atlanta GA 17,849.34 7,217.21 4.670% N/A 1/5/19 N 4,586,553.66 4,579,336.45 7/5/17 30293282 44 MF Vandalia OH 19,197.64 5,984.24 5.369% N/A 2/6/24 N 4,290,775.37 4,284,791.13 7/6/17 30306489 45 MF Las Vegas NV 18,400.26 6,019.79 6.550% N/A 9/6/23 N 3,371,040.55 3,365,020.76 7/6/17 30293147 46 RT Everett WA 14,017.15 4,176.20 5.512% N/A 1/5/24 N 3,051,629.41 3,047,453.21 7/5/17 8 30293259 47 RT Eustis FL 13,168.15 4,136.88 5.347% N/A 2/5/24 N 2,955,261.06 2,951,124.18 6/5/17 30293260 48 RT Horn Lake MS 13,169.20 3,896.48 5.517% N/A 2/5/24 N 2,864,425.57 2,860,529.09 7/5/17 30293190 49 MF Brooklyn NY 6,685.19 4,671.28 4.646% N/A 1/6/24 N 1,726,881.63 1,722,210.35 7/6/17 Totals 3,900,026.88 922,476.96 978,721,504.35 977,799,027.39 13,275,965.62 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 27 NOI Detail Loan Ending Most Recent Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal NOI Recent NOI NOI Start Date NOI Date End 30306491 1 Office Sunnyvale CA 110,000,000.00 39,168,664.00 39,197,436.00 30293134 2 Mobile Home Park Various Various 87,505,954.00 7,519,688.41 0.00 30306490 3 Other New York NY 85,000,000.00 0.00 0.00 30306494 4 Office New York NY 70,000,000.00 5,042,932.12 0.00 30293239 5 Multi-Family New York NY 65,000,000.00 0.00 0.00 30293155 6 Office Los Angeles CA 36,469,550.88 4,219,859.82 0.00 30306482 7 Office Albuquerque NM 35,063,075.14 3,857,582.38 0.00 30293057 8 Multi-Family Various TN 30,797,672.09 3,877,900.31 0.00 30292948 9 Office Winchester VA 27,886,501.01 2,511,985.00 0.00 30306476 10 Office Santa Monica CA 24,686,714.18 3,634,512.68 0.00 30306483 11 Multi-Family Indianapolis IN 25,696,678.78 2,483,302.55 0.00 30306472 12 Multi-Family North Charleston SC 24,646,922.60 2,277,193.45 2,334,120.63 1/1/17 3/31/17 30306484 13 Industrial Indianapolis IN 23,732,303.94 2,706,822.77 0.00 30306495 14 Industrial South Brunswick NJ 19,450,016.78 2,039,085.27 0.00 30306473 15 Retail Clarksville IN 17,075,584.11 1,925,979.96 0.00 30306485 16 Lodging Chicago IL 16,115,765.58 2,369,803.84 0.00 30293182 17 Mobile Home Park Orange CA 16,500,000.00 2,187,570.76 0.00 30306486 18 Office Decatur GA 15,357,622.28 0.00 0.00 30306474 19 Industrial Various Various 15,173,667.45 2,180,231.39 0.00 30293177 20 Multi-Family Williston ND 12,234,373.14 816,866.57 250,353.45 1/1/17 4/30/17 30293249 21 Lodging Spartanburg SC 13,004,296.63 0.00 0.00 30293124 22 Lodging Springfield OR 13,313,547.18 2,518,383.88 0.00 30293185 23 Mixed Use Bronx NY 12,998,284.34 1,477,233.86 0.00 30306493 24 Multi-Family Fort Worth TX 12,657,946.06 1,649,708.99 0.00 30293253 25 Lodging Lafayette LA 12,364,112.60 1,725,674.27 0.00 30293150 26 Multi-Family Houston TX 12,505,904.94 1,428,937.54 0.00 30293252 27 Multi-Family Dickinson ND 10,771,241.49 (36,814.90) 0.00 30293175 28 Multi-Family Bloomington IN 10,606,224.76 1,145,077.03 0.00 30306477 29 Lodging Baton Rouge LA 10,024,529.13 1,436,294.76 0.00 30306487 30 Multi-Family Dallas TX 10,350,000.00 1,367,346.62 0.00 30306492 31 Multi-Family New Orleans LA 9,416,752.33 0.00 0.00 30293281 32 Lodging Oklahoma City OK 8,103,758.34 942,998.07 0.00 30306478 33 Lodging Boise ID 8,105,959.08 1,667,228.22 0.00 30293159 34 Multi-Family Charlotte NC 7,111,205.64 1,245,097.29 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 27 NOI Detail Loan Ending Most Recent Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal NOI Recent NOI NOI Start Date NOI End Date 30293089 35 Mixed Use Washington DC 6,694,812.06 794,217.00 0.00 30293257 36 Retail Various Various 5,893,924.79 686,210.07 0.00 30306479 37 Lodging Pocatello ID 6,235,352.95 1,147,962.89 0.00 30306480 38 Retail Temecula CA 5,997,877.85 464,570.33 0.00 30293066 39 Self Storage Fayetteville NC 5,320,381.77 619,222.25 586,845.94 1/1/17 3/31/17 30306475 40 Lodging Raleigh NC 4,910,638.86 667,309.36 0.00 30306488 41 Multi-Family Auburn AL 5,173,162.66 599,908.91 0.00 30306481 42 Lodging San Antonio TX 5,036,246.80 742,660.66 0.00 30293127 43 Multi-Family Atlanta GA 4,579,336.45 0.00 0.00 30293282 44 Multi-Family Vandalia OH 4,284,791.13 396,704.23 0.00 30306489 45 Multi-Family Las Vegas NV 3,365,020.76 690,625.38 0.00 30293147 46 Retail Everett WA 3,047,453.21 437,020.66 0.00 30293259 47 Retail Eustis FL 2,951,124.18 612,186.98 0.00 30293260 48 Retail Horn Lake MS 2,860,529.09 358,908.30 0.00 30293190 49 Multi-Family Brooklyn NY 1,722,210.35 0.00 0.00 Total 977,799,027.39 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 27 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 27 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 7/12/17 0 0 2 0 0 0 0 0 4.781472% 59 $0.00 $0.00 $23,005,614.63 $0.00 $0.00 $0.00 $0.00 $0.00 4.759154% 6/12/17 0 0 2 0 0 0 0 0 4.781781% 60 $0.00 $0.00 $23,111,046.75 $0.00 $0.00 $0.00 $0.00 $0.00 4.759458% 5/12/17 0 0 2 0 0 0 0 0 4.782065% 61 $0.00 $0.00 $23,212,454.96 $0.00 $0.00 $0.00 $0.00 $0.00 4.759737% 4/12/17 0 0 2 0 0 0 0 0 4.782370% 62 $0.00 $0.00 $23,316,944.04 $0.00 $0.00 $0.00 $0.00 $0.00 4.760038% 3/10/17 0 0 2 0 0 0 0 0 4.782650% 63 $0.00 $0.00 $23,417,382.38 $0.00 $0.00 $0.00 $0.00 $0.00 4.760313% 2/10/17 0 0 2 0 0 0 0 0 4.782999% 64 $0.00 $0.00 $23,528,119.45 $0.00 $0.00 $0.00 $0.00 $0.00 4.760657% 1/12/17 0 0 2 0 0 0 0 0 4.783275% 65 $0.00 $0.00 $23,627,562.87 $0.00 $0.00 $0.00 $0.00 $0.00 4.760928% 12/12/16 0 0 2 0 0 0 0 0 4.783543% 66 $0.00 $0.00 $23,726,537.93 $0.00 $0.00 $0.00 $0.00 $0.00 4.761193% 11/14/16 0 0 2 0 0 0 0 0 4.783833% 67 $0.00 $0.00 $23,828,683.09 $0.00 $0.00 $0.00 $0.00 $0.00 4.761479% 10/13/16 0 1 1 0 0 0 0 0 4.784098% 68 $0.00 $12,667,613.27 $11,259,097.53 $0.00 $0.00 $0.00 $0.00 $0.00 4.761740% 9/12/16 0 1 1 0 0 0 0 0 4.784385% 69 $0.00 $12,715,280.93 $11,312,662.43 $0.00 $0.00 $0.00 $0.00 $0.00 4.762023% 8/12/16 0 1 1 0 0 0 0 0 4.784646% 70 $0.00 $12,760,710.00 $11,364,322.50 $0.00 $0.00 $0.00 $0.00 $0.00 4.762281% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 27 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30293239 5 0 6/5/17 247,465.84 247,465.84 B 65,000,000.00 0.00 30306473 15 0 6/6/17 97,809.79 97,809.79 B 17,100,573.95 0.00 30293177 20 9 9/6/16 73,487.95 807,587.75 6 13 5/12/16 12,715,280.93 0.00 30293185 23 0 5/6/17 167,932.07 167,932.07 B 13,049,969.59 0.00 30293252 27 16 2/6/16 76,524.93 1,379,225.39 6 6 2/5/16 11,676,148.17 0.00 30293259 47 0 6/5/17 17,280.40 17,280.40 B 2,955,261.06 0.00 Totals 6 680,500.98 2,717,301.24 122,497,233.70 0.00 Totals By Delinquency Code: Total for Status Code 6 (2 loans) 150,012.88 2,186,813.14 24,391,429.10 0.00 Total for Status Code B (4 loans) 530,488.10 530,488.10 98,105,804.60 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 27 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term 30293177 20 5/12/16 13 12,234,373.14 MF ND 5.706% 12,715,280.93 173,553.45 4/30/17 0.13 2/6/14 1/6/19 161 30293252 27 2/5/16 6 10,771,241.49 MF ND 5.310% 11,676,148.17 (68,914.90) 12/31/16 (0.06) 3/6/14 2/6/24 138 30293147 46 12/12/16 8 3,047,453.21 RT WA 5.512% 3,047,453.21 414,340.66 12/31/16 1.90 2/5/14 1/5/24 317 (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 27 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comments from Special Servicer Cross-Reference Code (1) Date 30293177 20 13 8/18/16 6,100,000.00 07/05/2017: The Loan transferred to Special Servicing 5/12/2016 due to the Master Servicer determining an imminent default. The borrower gave notice that it would not be able to continue to make the debt service payments. The loan is due for 10/6/2016. The Borrower has been cooperative providing all requested information and setting up the lock box and turning over all excess cash flow. The Borrower provided a proposal for a loan modification, although it was unacceptable. Midland analyzed the deal and made a counter offer. The Borrower rejected the offer and worked with Midland to have a consensual receiver appointed on 2/13/2017. Midland and the receiver are working to prioritize capital needs and improve property operations. Midland inspected the property on 6/13/2016 and found it to be in overall good condition. 30293252 27 6 4/25/16 6,700,000.00 07/05/2017 - Subject property is a 108 unit apartment building located in the Bakken Shale region of North Dakota. Property operations have been impacted by the oil crisis. The Borrower has executed a pre negotiation letter. Midland has worked with the Borrower to negotiate a DPO. Midland has approval to move forward with a DPO with the Borrower and is working to close the transaction. As a result of reaching an agreement with the Borrower on a DPO seeking the appointment of Receiver will be placed on hold. The Borrower continues to turn over excess cash flow to the Lender. 30293147 46 8 11/21/13 5,000,000.00 Loan transferred to Special Servicing due to delinquency. The loan is due for 10/08/2016. See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 27 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comments from Special Servicer Cross-Reference Code (1) Date (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 27 Advance Summary Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 680,500.98 2,717,301.24 37,739.01 1,025.17 Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 27 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 27 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 27 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 27 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 20 14,061,151.53 12,234,373.14 2,559.19 0.00 0.00 34,256.99 0.00 0.00 1,218.41 0.00 23 13,979,480.40 12,998,284.34 0.00 0.00 0.00 0.00 0.00 0.00 (193.24) 0.00 27 12,840,000.00 10,771,241.49 2,255.62 0.00 0.00 26,760.16 0.00 0.00 0.00 0.00 Totals 40,880,631.93 36,003,898.97 4,814.81 0.00 0.00 61,017.15 0.00 0.00 1,025.17 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 27 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Refunds Document Balance at Scheduled Left to Reimburse Comments Cross-Reference Contribution Balance Current Month Master Servicer There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 66,857.13 Total Interest Shortfall Allocated to Trust 66,857.13 Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 27 Defeased Loan Detail Offering Document Ending Scheduled Loan Number Cross-Reference Balance Maturity Date Note Rate Defeasance Status 30306486 18 15,357,622.28 12/6/18 4.728 Full Defeasance 30293249 21 13,004,296.63 2/5/19 5.142 Full Defeasance 30306492 31 9,416,752.33 1/6/19 5.350 Full Defeasance 30293127 43 4,579,336.45 1/5/19 4.670 Full Defeasance Totals 42,358,007.69 Copyright 2017, Wells Fargo Bank, N.A. Page 27 of 27
